Affirming.
This appeal was granted by the circuit court when the judgment was rendered. The appellee filed the transcript in this court. No brief for the appellant has been filed. The court is therefore left to surmise the grounds upon which a reversal is sought. The rule is this:
    "The practice is firmly established by this court that 'in the absence of a brief specifying the errors for which a reversal is asked it will be presumed that no errors exist, and that the judgment is correct.' Spradlin v. Spradlin,  170 Ky. 297 (185 S.W. 838); Commonwealth v. L.  E. Ry. Co., 167 Ky. 442 (180 S.W. 532); Continental Insurance Co. v. Ramsey, 160 Ky. 441
(169 S.W. 855)." Guardian Life Insurance Co. v. Zimlich,  198 Ky. 616, 250 S.W. 139.
To the same effect, see Suter v. Christian, 199 Ky. 495,251 S.W. 619; Cochran v. Cope, 208 Ky. 401, 270 S.W. 998.
Judgment affirmed.